NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4195-18

RODNEY LEE,

          Plaintiff-Appellant,

v.

RAS CITRON, LLC and
U.S. BANK, N.A.,

     Defendant-Respondent.
________________________

                    Submitted April 27, 2021 – Decided May 13, 2021

                    Before Judges Mawla and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. DC-003718-19.

                    Rodney Lee, appellant pro se.

                    RAS Citron, LLC, attorneys                               for      respondent
                    (Christopher Ford, on the brief).

PER CURIAM
      Plaintiff Rodney Lee appeals from a May 10, 2019 order dismissing his

complaint against defendants RAS Citron, LLC and U.S. Bank, N.A. with

prejudice for failure to state a claim. We affirm.

      Plaintiff's property was the subject of a foreclosure in which a final

judgment was entered on November 24, 2015. The property was sold at a

sheriff's sale on May 31, 2016. U.S. Bank was the winning bidder and received

title to the property in a deed dated August 6, 2016, which recited consideration

of $100. Plaintiff filed a motion to vacate the sheriff's sale in March 2017. The

Chancery Division judge denied the motion on July 10, 2017.

      In February 2019, plaintiff instituted this litigation in the Special Civil

Part, and in his complaint alleged "the purported [r]ecorded [d]eed [g]rantor was

not valid pursuant to N.J.S.A. 25:1-11(a)(1) to pass title of [the] . . . property."

The complaint alleged the grantor did not transfer title "for valuable

consideration as established by N.J.S.A. 46:15-5 or had requested the [deed] . . .

be recorded by RAS Citron, LLC" and therefore U.S. Bank did not have valid

title. Plaintiff alleged because defendants did "not voluntarily expunge[]" the

deed, the court should award him $14,000 in compensatory damages for the

fraudulent transaction.




                                                                              A-4195-18
                                         2
      One month after filing the complaint, plaintiff filed a motion to "expunge"

the deed, which was denied. Plaintiff's subsequent motion for reconsideration

was denied as well. Defendants moved to dismiss the complaint, which the

motion judge granted in the May 10, 2019 order. Subsequently, the judge

explained his decision in an oral opinion on May 22, 2019 as follows:

                   Defendants argue the plaintiff's action is barred
            by issue preclusion and by [claim] preclusion because
            on March 17, 2017[,] [p]laintiff filed a motion to vacate
            U.S. Bank's deed on the basis of fraud, mistake
            irregularity and the conduct of the [s]heriff's [s]ale.
            Defendants argue that the law of the case requires the
            [c]ourt to respect the Chancery [c]ourt's decision to
            deny [p]laintiff's motion to vacate the sale based on
            fraud.

                  Defendants argue that the plaintiff's complaint
            fails to state a legal actionable claim because the
            foreclosure action was a valid transfer of title to U.S.
            Bank. And they argue that [p]laintiff does not have any
            damages because they were foreclosed on the property
            pursuant to the terms of the mortgage.

                   Plaintiff makes really the same arguments [he]
            made in the Chancery Division, that there's no evidence
            that the [s]heriff's [d]eed was delivered for the purposes
            of recording the deed, that there was fraud unspecified
            and just general unlawful conduct.

                  . . . These are all the issues that were dealt with
            in the Chancery [c]ourt, fits the identical conduct that
            was alleged in the Chancery action. Plaintiff fails to
            point to any conduct on the part of the defendant that
            did not comply with the proper foreclosure procedures.

                                                                           A-4195-18
                                        3
            The matter literally went on for years, was fully
            litigated and is over.

                  There's nothing new here. The foreclosure
            occurred in accordance with the foreclosure law and
            procedures. There's simply no claim upon which relief
            can be granted. No illegal conduct by any of the
            defendants including [RAS Citron, LLC] who
            represented U.S. Bank at the foreclosure. So the motion
            is granted.

      Plaintiff raises the following point on this appeal:

            I. APPELLATE COURT MUST DECIDE WHETHER
            THE TRIAL COURT FAILED TO PROVIDE
            ADEQUATE     FINDINGS  OF   FACT    AND
            CONCLUSION[S] OF LAW SUPPORTING ITS
            DECISIONS PURSUANT TO RULE 1:7-4, AND AS
            MATTER OF LAW

      "A motion to dismiss under Rule 4:6-2(e) requires application of 'the test

for determining the adequacy of a pleading:        whether a cause of action is

"suggested" by the facts.'" Gonzalez v. State Apportionment Comm'n, 428 N.J.

Super. 333, 349 (App. Div. 2012) (quoting Printing Mart-Morristown v. Sharp

Elecs. Corp., 116 N.J. 739, 746 (1989)). "A complaint should be dismissed for

failure to state a claim pursuant to Rule 4:6-2(e) only if 'the factual allegations

are palpably insufficient to support a claim upon which relief can be granted.'"

Frederick v. Smith, 416 N.J. Super. 594, 597 (App. Div. 2010) (quoting Rieder

v. State Dep't of Transp., 221 N.J. Super. 547, 552 (App. Div. 1987)).


                                                                             A-4195-18
                                        4
      A "with-prejudice" dismissal of a plaintiff's complaint will be reversed if

it is "premature, overbroad[,] . . . [or] based on a mistaken application of the

law." Flinn v. Amboy Nat'l Bank, 436 N.J. Super. 274, 287 (App. Div. 2014).

When we review a trial court's ruling dismissing claims against a party under

Rule 4:6-2(e), we apply a plenary standard of review which owes no deference

to the trial court's conclusions. Bacon v. N.J. State Dep't of Educ., 443 N.J.

Super. 24, 33 (App. Div. 2015).

      We reject plaintiff's argument because, as we have recounted, the motion

judge clearly made findings of fact and conclusions of law. Moreover, applying

our plenary standard of review, we affirm for the reasons set forth in the motion

judge's opinion. To the extent we have not addressed an argument raised by

plaintiff, it is because it lacks sufficient merit to warrant discussion a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-4195-18
                                        5